In an action for a divorce and ancillary relief, the plaintiff husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Neary, J.), entered November 7, 2011, as limited his share of the proceeds from the sale of the marital residence to the sum of $16,382.25.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff failed to substantiate his claim that his share of the proceeds from the sale of the marital residence was improperly calculated. His remaining contentions are without *620merit (see Lee v Lee, 18 AD3d 508, 512 [2005]; Wortman v Wortman, 11 AD3d 604, 607 [2004]). Skelos, J.P., Dickerson, Chambers and Hinds-Radix, JJ., concur.